Exhibit 10.3

 

AMENDMENT NUMBER 3
TO HEAD LESSEE SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER 3 TO HEAD LESSEE SECURITY AGREEMENT (this “Amendment”),
dated as of June 28, 2005 (the “Effective Date”) amends that certain Head Lessee
Security Agreement, dated as of December 31, 2002 (as amended, modified or
supplemented from time to time as permitted thereby, the “Agreement”), by and
between BRL Universal Compression Funding I 2002, L.P. (the “Secured Party”) and
UCO Compression 2002 LLC (the “Grantor”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Party and the Grantor have previously entered into the
Agreement;

 

WHEREAS, the parties desire to amend the Agreement in order to modify Schedule
10 attached to the Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

SECTION 1.           Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Agreement.

 

SECTION 2.           Full Force and Effect. Other than as specifically modified
hereby, the Agreement shall remain in full force and effect in accordance with
the terms and provisions thereof and is hereby ratified and confirmed by the
parties hereto.

 

SECTION 3.           Amendment to the Agreement.  Section 5.27 of the Agreement
is hereby amended and modified to add the following language to the end of the
first sentence:

 

“; provided, however, that with respect to the fiscal year ended 2005, annual
financial statements of the Grantor shall be delivered within one hundred eighty
(180) days of the end of such fiscal year.”

 

SECTION 4.           Extension of Draw Date Under Policies:  Each of the
signatories to this Amendment hereby consents to the amendment of or endorsement
to each Policy to provide that the Draw Date (under and as defined in each such
Policy) is extended to September 20, 2024.

 

SECTION 5.           Representations and Warranties.  In order to induce the
Interest Rate Hedge Provider, the Indenture Trustee and the Control Party to
enter into this Amendment, the Grantor and the Secured Party each hereby
represents and warrants unto each of the Interest Rate Hedge Provider, the
Indenture Trustee and the Control Party as set forth in this Section 5:

 

(a)               Grantor hereby confirms that each of the representations and
warranties set forth in Section 4 of the Agreement are true and correct as of
the Effective Date with the same effect as though each had been made as of such
date, except to the extent that any of such representations and warranties
expressly relate to earlier dates in which case such representations and
warranties shall be correct as of such earlier date.

 

(b)               The Grantor represents and warrants that, immediately prior to
the effectiveness of and after giving effect to, the amendments contemplated
hereby, no Event of Default,

 

1

--------------------------------------------------------------------------------


 

Manager Default, Head Lease Event of Default, Universal Event, Trigger Event or
Prospective Trigger Event has occurred and is continuing.

 

(c)               Each of the Secured Party and the Grantor hereby represents
and warrants to the parties hereto that it possesses all requisite power and
authority to execute and deliver, and to perform each of its obligations under,
this Amendment and to effect the transactions contemplated hereby, all of which
have been duly authorized and approved by all necessary limited partnership or
limited liability company action, as applicable, and for which no consent of any
Governmental Authority or any other person is required, and agrees to furnish
the Deal Agent with evidence of such authorization and approval upon request.

 

(d)               No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or other Person
is required for the due execution, delivery or performance by any of the Grantor
and the Secured Party of this Amendment or any other documents to be executed by
any of the Grantor and the Secured Party in connection with this Amendment.

 

(e)               This Amendment constitutes, and each other document executed
by each of the Grantor and the Secured Party in connection with this Amendment
will, upon the due execution and delivery thereof, constitute the legal, valid
and binding obligations of each of the Grantor and the Secured Party enforceable
in accordance with its terms.

 

SECTION 6.           Conditions Precedent.  The effectiveness of this Amendment
shall be upon satisfaction of each of the conditions set forth in this Section
6:

 

(a)               The Deal Agent has received counterparts of this Amendment and
such related documentation as the Deal Agent or its counsel shall determine in
their reasonable discretion, in form and substance satisfactory to the Deal
Agent, duly executed and delivered by the Grantor, the Secured Party and the
Indenture Trustee, as applicable;

 

(b)               The Deal Agent has received a certificate from each of the
Grantor and the Secured Party dated as of the Effective Date stating that
(i) all representations and warranties of the Grantor and the Secured Party, as
the case may be, set forth in the Agreement, as amended hereby, each of the
other Related Documents, and this Amendment are true and correct; and (ii) no
Event of Default, Manager Default, Head Lease Event of Default, Universal Event,
Trigger Event or Prospective Trigger Event has occurred and is continuing;

 

(c)               The Deal Agent has received certified resolutions of the
Grantor approving this Amendment and the other documents executed in connection
herewith and certifying as of the Effective Date: the names and true signatures
of persons authorized to sign this Amendment on behalf of the Grantor;

 

(d)               No Event of Default, Manager Default, Head Lease Event of
Default, Universal Event, Trigger Event or Prospective Trigger Event has
occurred and is continuing; and

 

(e)               That certain Amendment Number 4 to Indenture, that certain
Amendment Number 4 to Amended and Restated Agreement of Limited Partnership of
BRL Universal Compression Funding I 2002, L.P., that certain Amendment Number 4
to Series 2002-1 Note Purchase Agreement, that certain Amendment Number 1 to
Insurance and Indemnity Agreement, and the amendment of or endorsement to each
Policy as set forth in Section 4 above shall each be effective.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.           Miscellaneous Provisions.

 

(a)               This Amendment shall become effective as of the Effective
Date.

 

(b)               This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

(c)               On and after the execution and delivery hereof, (i) this
Amendment shall be a part of the Agreement, and (ii) each reference in the
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Agreement shall mean and be a
reference to the Agreement as amended or modified hereby.

 

SECTION 8.           Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 9.           Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES, PROVIDED THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

 

 

GRANTOR:

 

 

 

 

UCO COMPRESSION 2002 LLC

 

 

 

 

 

 

 

By:

/s/ Lee Sumrall

 

 

Lee Sumrall, Vice President

 

 

 

 

 

 

 

SECURED PARTY:

 

 

 

 

BRL UNIVERSAL COMPRESSION FUNDING I
2002, L.P.

 

 

 

 

By:

BRL Universal Compression Management 2002,
Inc.

 

 

 

 

 

By:

/s/ Gregory C. Greene

 

 

 

Gregory C. Greene, President

 

 

In accordance with Section 608 of the Indenture and Section 11.12 of the
Agreement, the undersigned hereby consents to this Amendment:

 

INDENTURE TRUSTEE:

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, SUCCESSOR BY MERGER TO

WELLS FARGO BANK MINNESOTA,

NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Edna Barber

 

Name:

Edna Barber

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

INTEREST RATE HEDGE PROVIDER:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ John Miechkowski

 

Name:

John Miechkowski

 

Title:

Director

 

 

 

In accordance with and as required by Section 608 of the Indenture, the
undersigned hereby directs the Indenture Trustee to provide its written consent
to this Amendment. Further, in accordance with Sections 608 and 1002 of the
Indenture and Section 11.12 of the Agreement, the undersigned hereby consents to
this Amendment.

 

 

CONTROL PARTY:

 

 

 

 

AMBAC ASSURANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Harris C. Mehos

 

Name:

Harris C. Mehos

 

Title:

First Vice President

 

 

--------------------------------------------------------------------------------